Citation Nr: 0028102	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  94-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel





INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of February 
1994, from the Columbia, South Carolina, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The veteran now 
resides in Tennessee, and his claims file is in the 
jurisdiction of the Nashville, Tennessee RO.

The Board notes that a later rating decision and a 
supplemental statement of the case also denied service 
connection for psychiatric disorders other than PTSD.  
Inasmuch as there has been no notice of disagreement or 
substantive appeal with respect to those denials, the Board 
has no jurisdiction on those issues, and they will not be 
addressed herein.  


FINDINGS OF FACT

1.  Diabetes mellitus was first diagnosed in April 1990, many 
years after the veteran's separation from service; there is 
no competent evidence relating the diabetes to the veteran's 
active service.

3.  The veteran did not engage in combat.  

4.  Earlier diagnoses of PTSD did not relate the disorder to 
specific stressors reported by the veteran.

5.  Current medical evidence establishes that the veteran 
does not have PTSD.


CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).
2.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for diabetes mellitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A person who submits 
a claim for benefits under a law administered by VA shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial tribunal that the claim is 
well-grounded.  VA shall assist such a claimant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  If he 
has not presented evidence of a well-grounded claim, his 
appeal must fail as to that claim, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim for service connection to be well- 
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
layperson is not competent to establish medical causation.  
Layno v. Brown, 6 Vet. App. 465(1994).

A review of the record shows that the veteran's service 
medical records are negative for any complaints of, treatment 
for, or diagnosis of diabetes mellitus.  The record is 
likewise negative for evidence of this disorder during the 
one year following the veteran's separation from active 
service in February 1972.  Private medical records, dated in 
April 1990, show the veteran reporting that he had been 
diagnosed with diabetes mellitus during an emergency room 
visit two weeks prior.  The veteran has contended that he was 
told by physicians that his diabetes is caused by stress, 
which he relates to his experiences while on active duty.  
The medical evidence of record does not include such opinion.  
The veteran is not a medical professional, and is not 
competent to offer an opinion regarding the etiology of his 
diabetes mellitus.  Layno, supra.

The Board concludes that as the evidence of record fails to 
show any evidence of inservice incurrence, or any opinion 
linking the disorder to service, the claim for service 
connection for diabetes mellitus is not well grounded and 
must be denied.

Well-groundedness of a claim is a threshold issue, and the 
Board has no jurisdiction to adjudicate a claim on the merits 
unless it is well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  There is no duty to assist further in the 
development of this claim because such additional development 
would be futile.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the limited circumstances where a claim for 
benefits is incomplete, and references other known and 
existing evidence, VA is obliged under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete her 
application, and this duty must be based on the facts of each 
case.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  
Here, VA has complied with this obligation in the statement 
of the case issued in March 1994 and the supplemental 
statement of the case issued in January 2000.  This decision 
likewise advises the veteran what evidence is needed to well 
ground this claim.  

2.  Service connection for PTSD.

The diagnosis of PTSD in 1994, viewed in conjunction with the 
veteran's accounts of stressors is sufficient to well ground 
this claim.  The evidentiary record has been adequately 
developed; there is no indication that there is any relevant 
available evidence outstanding.  Service connection for post-
traumatic stress disorder (PTSD) requires (1) medical 
evidence establishing an accepted diagnosis of the condition, 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304 (f) (1999).
In the instant case, the veteran's service personnel records 
show that he was stationed in Vietnam, and assigned as a cook 
in the 66th Military Police Battalion from December 30, 1968 
to February 18, 1969.  He was also stationed in Vietnam, as a 
cook for a U.S. Army Depot, from September 5, 1970 to July 6, 
1971.  His service medical records show that while serving in 
Vietnam the he was informed of the death of his brother.  He 
was subsequently treated for depressive neurosis and 
identified as having a character and behavior disorder 
manifested by hysterical personality.  He was given a 
compassionate re-assignment and subsequently returned to 
Vietnam.  He was later discharged from active military duty 
due to characterological difficulties which were determined 
to be more significant than his depressive illness.  

PTSD was diagnosed on examination in January 1994.  At that 
time the veteran gave a history of serving in Vietnam for two 
years, in part on the front line, and other times not on the 
front line.  He reported that he began to drink heavily due 
to stress in Vietnam.  He stated that he saw friends getting 
hurt and killed in Vietnam.  Adjustment disorder, disturbance 
of mood and conduct, and PTSD-mild, were diagnosed.  The 
examiner did not have the opportunity to review the veteran's 
service medical or personnel records.

On VA examination in July 1997, the veteran stated that he 
was in Vietnam during the Tet Offensive.  While he was there, 
he witnessed many very traumatic events and much death around 
him.  He reported that he was a cook, but still was exposed 
to much death around him.  On mental status evaluation, he 
reported many recurrent nightmares over the years with vivid 
and frightening scenes in which he was back in the jungles in 
Vietnam.  In the nightmares there were scenes of men being 
shot.  The Axis I diagnosis was panic disorder with 
agoraphobia, severe, generalized anxiety disorder, and a 
secondary diagnosis of major depression, recurrent type.  
There is no indication that the examiner reviewed the 
complete medical record or the veteran's service personnel 
and medical records in conjunction with this examination.

In August 1999 the RO requested a new examination.  It was 
noted that PTSD had been diagnosed on examination in July 
1997.  The examiner was to review the record and to express 
an opinion regarding the veteran's PTSD and whether any 
current disorder was related to the depressive neurosis in 
service.  At the August 1999 examination, the veteran claimed 
that his depression, which was diagnosed on examination in 
July 1997, was related to his inservice episode of depressive 
neurosis.  The examiner noted that he reviewed the claims 
folder.  The veteran stated that while he was stationed at 
Qui Nhon, the camp was struck by mortar fire and several 
rounds fell near his mess tent.  He was frightened because he 
did not have his weapon with him.  He also reported 
witnessing a friend, who was reportedly on guard duty sitting 
on a hill several hundred yards away, killed.  He claimed he 
returned fire on several different occasions, and stated that 
he was "close to battle, but not on the front line."  The 
examiner noted that, in general, the veteran's verbal account 
of Vietnam combat experience was very vague.  The veteran 
claimed current symptoms of panic attacks and feelings of 
depression.  He acknowledged intrusive thoughts regarding the 
nature of war and the unfairness of being exposed to 
death/dying when he had come from a sheltered Christian life.  
He reported having 4-5 nightmares a year, but the described 
dream content did not align with his reports of exposure to 
combat.  The examiner concluded that the results were 
consistent with a diagnosis of dysthymic disorder.  He stated 
that the veteran had not provided compelling combat 
stressors, and his reported PTSD symptoms were not 
significant enough to meet DSM-IV diagnostic criteria for 
combat related PTSD.  Dysthymic disorder with panic symptoms 
was diagnosed.

While PTSD has been diagnosed in the past, there is no 
current diagnosis of PTSD.  As was previously noted, a 
current diagnosis of the disability is a threshold 
requirement in establishing service connection for PTSD.  
Regarding earlier diagnoses of PTSD, it is noteworthy that to 
establish service connection for PTSD there must also be 
medical evidence linking the current PTSD to claimed 
inservice stressors.  While the veteran has described events 
during service that he considers stressors, no medical expert 
has linked the prior diagnosis of PTSD to such stressors.  
Neither of the examiners who diagnosed PTSD reviewed the 
record.  In view of the foregoing, the link between current 
symptoms and an in-service stressor required by 38 C.F.R. § 
3.304 (f) does not exist.

The veteran is competent to report his symptoms both current 
and past.  But he is not competent to link between his 
previously diagnosed PTSD to his claimed inservice stressors.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And he has 
presented no competent (medical) evidence to support his 
claim.  No health care professional has linked the veteran's 
PTSD symptoms to his claimed in service stressors.  Service 
connection may not be granted for disability that is not 
shown present and not shown service related.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.  


ORDER

Service connection for diabetes mellitus and for PTSD is 
denied.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

 

